      Case 1:20-cv-00132 Document 27 Filed on 09/07/21 in TXSD Page 1 of 6
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                          UNITED STATES DISTRICT COURT                          September 07, 2021
                           SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                              BROWNSVILLE DIVISION

RAUL DEL ANGEL CARDONA,                      §
                                             §
       Plaintiff,                            §
                                             §
VS.                                          §   CIVIL ACTION NO. 1:20-CV-00132
                                             §
ALEJANDRO MAYORKAS, et al.,                  §
                                             §
       Defendants.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Raul del Angel Cardona filed this lawsuit after his unsuccessful attempt to

obtain a Certificate of Citizenship from the United States Citizenship and Immigration

Services (USCIS). He alleges three causes of action: (1) a federal civil rights claim for

damages–i.e., a Bivens action–against Norma Limon, the Director of the Harlingen Field

Office for USCIS, in her individual capacity; (2) a request under 8 U.S.C. § 1503(a) for a

declaratory judgment that he is a United States citizen, brought against Limon in her

official capacity, Chad Wolf in his official capacity as the Acting Secretary of Homeland

Security, and Kenneth T. Cuccinelli in his official capacity as Senior Official Performing

the Duties of the Director of USCIS; and (3) an action for administrative relief under the

Administrative Procedure Act against Limon in her official capacity.

       In May of this year, a Magistrate Judge issued a Report and Recommendation

(Doc. 24) recommending the granting of the Defendants’ Motion to Dismiss Plaintiff’s

Complaint (Doc. 17) and the dismissal of Limon’s three causes of action. The Report and

Recommendation recommends dismissal on the grounds that the Bivens action does not



1/6
         Case 1:20-cv-00132 Document 27 Filed on 09/07/21 in TXSD Page 2 of 6




state a claim upon which relief can be granted, that the declaratory judgment action is

time barred, and that the APA claim is moot. (R&R, Doc. 24)

           Cardona filed objections to the Report and Recommendation. (Objections, Doc.

26) In addition, Cardona filed a Motion to File a Supplemental and Amended Complaint

(Motion to Amend, Doc. 25), in which he seeks, primarily, to amend his APA claim. In

the proposed Amended and Supplemental Complaint (Doc. 25-1), Cardona also includes

additional arguments against the reasoning in the Report and Recommendation.

I.         Objections to Report and Recommendation

           As Cardona filed objections to the Report and Recommendation, the Court has

conducted a de novo review of the Motion to Dismiss, the briefing of the parties, the

record in this case, and the applicable law. Based on this review, the Court overrules the

objections that Cardona advances as to the Report and Recommendation.

           A. Bivens Claim

           Cardona “disagrees” with some of the statements in the Report and

Recommendation as to the first cause of action, but then concedes that he “has abandoned

his Bivens claim”.1 (Objections, Doc. 26, 6) To the extent that Cardona objects to the

Report and Recommendation on this cause of action, the Court overrules the objections.

For the reasons contained within the Report and Recommendation, the Court concludes

that the applicable law does not afford Cardona a Bivens remedy, and that the allegations

do not rise to the level of a constitutional due process violation.




1   In his proposed Amended and Supplemental Complaint, Cardona omits his Bivens claim.
2/6
      Case 1:20-cv-00132 Document 27 Filed on 09/07/21 in TXSD Page 3 of 6




       B. Declaratory Judgment Action under 8 U.S.C. § 1503(a)

       Cardona makes several objections to the Report and Recommendation’s

conclusion that Cardona’s action under 8 U.S.C. § 1503 for a declaratory judgment is time

barred. (See, e.g., Objections, Doc. 26, ¶¶ 5, 6, 11, 12) The Report and Recommendation

rests the conclusion primarily on the application of the Fifth Circuit’s decision in Gonzalez

v. Limon, 926 F.3d 186 (5th Cir. 2019). That decision concerned whether the denial of a

renewed motion for a certificate of citizenship, seeking reconsideration of an earlier

denial of such a motion, begins anew the statute of limitations for initiating an action

under Section 1503(a). The Fifth Circuit concluded that duplicative denials do not restart

the statute of limitations, and that the initial denial controls for purposes of whether the

individual timely filed his declaratory judgment action. Applying Gonzalez to Cardona’s

allegations, the Report and Recommendation concludes that the statute of limitations

began to run on Cardona’s claim in August 2013, requiring that he file his lawsuit under

Section 1503(a) by August 2018, a deadline that he did not meet.

       In his objections, Cardona primarily disagrees with the Gonzalez decision, arguing

that “the decision is inconsistent with the Fourteenth Amendment to the Constitution of

the United States and 8 U.S.C. § 1409(c)”. (Objections, Doc. 26, 3 (emphasis in original)).

He also claims that “[t]he barring of jurisdiction by [Gonzalez] is inconsistent with the

broad language of 8 U.S.C. § 1452”. (Id. at 9) However, although Cardona takes issue

with Gonzalez, he provides no grounds that would authorize the Court to disregard that

controlling precedent. No such grounds exist: The Court will apply Gonzalez.

       In addition, Cardona attempts to distinguish Gonzalez by pointing out that the

plaintiff in that case “failed to appeal” the initial denial of a N-600 application for

3/6
      Case 1:20-cv-00132 Document 27 Filed on 09/07/21 in TXSD Page 4 of 6




citizenship, and then “argued that [the initial application] was not a final decision because

she had not appealed.” (Id. at 7) Cardona asserts that the applicant’s argument in

Gonzalez “is similar but different” than the one that he makes in the present lawsuit,

because he “did appeal” the initial decision denying his application for a certificate of

citizenship. (Id. (emphasis added))

       The Report and Recommendation, however, correctly rejects Cardona’s attempt to

distinguish Gonzalez. The distinction in the procedural histories of Gonzalez and the

present matter do not affect the legal analysis. In fact, Gonzalez favorably cites to a

district court decision in which the applicant also appealed the denial of an initial

application for citizenship, and then years later filed a second application for citizenship

based on new evidence. See Gonzalez, 926 F.3d 186, 189 (5th Cir. 2019)(citing Henry v.

Quarantillo, 684 F.Supp.2d 298 (E.D.N.Y 2010)). In Henry, the district court likewise

concluded that the statute of limitations began to run based on the denial of the initial

application. The same conclusion applies to Cardona’s action under Section 1503(a).

       C. Administrative Procedure Act Claim

       In his Complaint, Cardona alleges that when he submitted his motion to reopen to

the USCIS, Limon “had a non-discretionary duty to forward the motion [] to the Chief of

the AAO for review and decision.” (Complaint, Doc. 1, ¶ 25) Limon failed to do so, and

instead denied the motion to reopen. In his requested relief as to the APA claim, Cardona

asks that the Court “set aside [Limon’s] Denial [and] Remand to the Harlingen Field

Office Director with an order compelling her to forward the case to the AAO in

conformance with her duty under the federal regulation.” (Id. at ¶ 29)




4/6
       Case 1:20-cv-00132 Document 27 Filed on 09/07/21 in TXSD Page 5 of 6




        It is undisputed that in November 2020, “USCIS sua sponte reopened the matter

and certified it for review before the [AAO].” (Report and Recommendation, Doc. 23, 2)

Moreover, the AAO considered Cardona’s motion and, in May 2021, denied the request

for a Certificate of Citizenship. Based on these factual developments, the Report and

Recommendation recommends dismissing the APA claim as moot, as the USCIS’s actions

conform exactly to Cardona’s requested relief–i.e., consideration by the AAO of his

motion to reopen. In his objections, Cardona does not contest that the APA claim as

alleged in his Complaint is moot. And the Court agrees.

II.     Motion to Amend

        Cardona moves to amend his Complaint to include a cause of action under the

Administrative Procedure Act with respect to the AAO’s May 2021 decision to deny

Cardona’s request for a Certificate of Citizenship. (Motion to Amend, Doc. 25) The

Defendants oppose the Motion to Amend, but have not submitted a response. To facilitate

the Court’s consideration of the Motion to Amend, the Court will order the Defendants to

submit a response.

III.    Conclusion

        Based on the Report and Recommendation, the record in this case, and the

applicable law, it is:

        ORDERED that the Report and Recommendation is ADOPTED;

        ORDERED that the Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc.

17) is GRANTED;

        ORDERED that Cardona’s Bivens claim is DISMISSED WITH PREJUDICE

for failure to state a claim upon which relief can be granted;

5/6
      Case 1:20-cv-00132 Document 27 Filed on 09/07/21 in TXSD Page 6 of 6




       ORDERED that Cardona’s request for a declaratory judgment under 8 U.S.C.

§ 1503(a) is DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction;

       ORDERED that Cardona’s cause of action under the Administrative Procedure

Act is DISMISSED as moot; and

       ORDERED that Defendants shall file a response to the Opposed Motion to File a

Supplemental and Amended Complaint (Doc. 25) by no later than September 24, 2021.

The Court is considering only whether to grant leave for Cardona to add a cause of action

under the Administrative Procedure Act based on the AAO’s May 2021 decision. The

Court will consider Defendants’ failure to submit a response as an indication that they do

not oppose the addition of such a cause of action.

       Signed on September 7, 2021.

                                                ____________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




6/6
